      Case: 2:18-cv-01060-EAS-EPD Doc #: 136-20 Filed: 02/17/21 Page: 1 of 7 PAGEID #: 2928




                                                                                               1


                             IN THE COURT OF COMMON PLEAS, FRANKLIN COUNTY, OHIO
                        2               DIVISION OF DOMESTIC RELATIONS

                        3                             JUVENILE BRANCH

                        4

                        5   IN THE MATTER OF:

                        6   JARONN COLLINS                             CASE NO. 17JU-05-5796
                        7   ALLEGED DELINQUENT MINOR
                        8

                        9                                   PARTIAL
                       10               TRANSCRIPT OF PROCEEDINGS HEARD
                       11       BEFORE THE HONORABLE MAGISTRATE LASHEYL STROUD
                       12             HEARD ON THE 31ST DAY OF JULY, 2017
                       13

                       14   APPEARANCES:
                       15
                                 LINDSAY FISHER, ASSISTANT PROSECUTING ATTORNEY,
                       16
                            ON BEHALF OF THE STATE OF OHIO
                       17
                                 JAMES LOWE, ASSISTANT PROSECUTING ATTORNEY, ON
                            BEHALF OF THE STATE
                       18        MICHELLE MARTIN, ATTORNEY AT LAW, ON BEHALF OF
                            THE MINOR, JARONN COLLINS
                       19        LISA FIELDS THOMPSON, ATTORNEY AT LAW, ON
                            BEHALF OF THE MINOR, JARONN COLLINS
                       20

                       21   ALSO PRESENT:
                       22
                                 VICTORIA BARNETT, MOTHER
                       23        JARONN COLLINS, MINOR CHILD

                       24

                       25




                                                                                                   FIR
                            COURT OF DOMESTIC RELATIONS                         COLUMBUS, OHIO 43215
                            FRANKLIN COIJNTY


JDC 17JU PLDS 000178                         S.D. Ohio #2:18-cv-1060                                01/22/2020
      Case: 2:18-cv-01060-EAS-EPD Doc #: 136-20 Filed: 02/17/21 Page: 2 of 7 PAGEID #: 2929




                                                                                    2


                                             INDEX OF WITNESSES



                        WITNESSES ON BEHALF OF THE STATE OF OHIO            PAGE



                        DEMETRIUS BRAXTON
                        Direct Examination by

                        Assistant Prosecuting Attorney Fisher               04

                        Cross-Examination Attorney Thompson                 19

                        Re-Direct Examination by
                        Assistant Prosecuting Attorney Fisher               24




                                                                                        FTR
                        COURT OF DOMESTIC RELATIONS                    COLUMBUS, OHIO 43215
                        FRANKLIN COUNTY


JDC 17JU PLDS 000179                    S.D. Ohio #2:18-cv-1060                          01/22/2020
      Case: 2:18-cv-01060-EAS-EPD Doc #: 136-20 Filed: 02/17/21 Page: 3 of 7 PAGEID #: 2930




                                                                                       3


                        1                         INDEX TO EXHIBITS

                        2

                        3

                        4   EXHIBITS ON BEHALF OF THE STATE OF OHIO             PAGE

                        5
                            STATE'S EXHIBIT C
                        6   Defendant' s agreement
                            MARKED FOR IDENTIFICATION                            16
                        7

                        8
                            STATE'S EXHIBIT D
                        9   Entry of guilty plea from witness
                            MARKED FOR IDENTIFICATION                            17
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25




                                                                                           iIR
                            COURT OF DOMESTIC RELATIONS               COLUMBUS, OHIO 43215
                            FRANKLIN COUNTY

JDC 17JU PLDS 000180                       S.D. Ohio #2:18-cv-1060                          01/22/2020
      Case: 2:18-cv-01060-EAS-EPD Doc #: 136-20 Filed: 02/17/21 Page: 4 of 7 PAGEID #: 2931



                                                                                      4


                        1

                        2                            DEMETRIUS BRAXTON
                        3    HAVING BEEN FIRST DULY SWORN, CALLED AS A WITNESS ON
                        4     BEHALF OF THE STATE OF OHIO, TESTIFIES AS FOLLOWS:
                        5

                        6              MAGISTRATE STROUD: All right. Thank you.
                        7   You may inquire of your witness.

                        8              MS. FISHER: Thank you, Your Honor.
                        9
                       10                           DIRECT EXAMINATION
                       11   By Ms. Fisher:
                       12        Q.    Good afternoon. Would you please state
                       13   and spell your name for the record?
                       14        A.    Demetrius Braxton. D-E-M-E-T-R-I-U-S
                       15   B-R--A-X-T-O-N.
                       16        Q.    Thank you, Mr. Braxton. And where do you
                       17   currently reside?
                       18        A.    Franklin County Correctional Center.
                       19        Q.    Okay. Where are you from?

                       20         .    Columbus, Ohio.
                       21        Q.    Okay. What side of town did you stay on?
                       22        A.    The north side.
                       23        Q.   Okay. Did you go to high school?
                       24        A.   Not in Ohio.
                       25        Q.   Okay. Where'd did you go to high school?



                                                                                          FTR
                            COURT OF DOMESTIC RELATIONS                  COLUMBUS, OHIO 43215
                            FRANKLIN COUNTY


JDC 17JU PLDS 000181                          S.D. Ohio #2:18-cv-1060                      01/22/2020
      Case: 2:18-cv-01060-EAS-EPD Doc #: 136-20 Filed: 02/17/21 Page: 5 of 7 PAGEID #: 2932




                                                                                     5


                        1         A.   In Detroit, Michigan.

                        2         Q.   Okay. And then did you move back to
                        3   Columbus after that?
                        4         A.   Yes.

                        5         Q.   Okay. I'm gonna draw your attention back
                        6   to September 14th, 2016. Can you tell me what you

                        7   did when you woke up that morning?
                        8         A.   Took a shower; made something to eat.
                        9   Called my girlfriend at the time.
                       10        Q.    What was your girlfriend's name?
                       11        A.    Akilah.
                       12        Q.    Okay.
                       13        A.    Told her I was gonna meet up with her
                       14   later on that day. Waited for my aunt to go to work
                       15   and then I left the house to go meet up with Akilah
                       16   at the Martin Luther King Library.
                       17        Q.    Okay. And what was the point of the trip
                       18   to the library?
                       19        A.    To hang out with Akilah.
                       20        Q.    Just to see Akilah?
                       21        A.    Yeah.
                       22        Q.    Okay. How long did you know Akilah?
                       23        A.    For two, three months.
                       24        Q.    Okay. And how long had you been dating?
                       25        A.    Two months.




                                                                                         FIR
                            COURT OF DOMESTIC RELATIONS                COLUMBUS, OHIO 43215
                            FRANKLIN COUNTY


JDC 17JU PLDS 000182                       S.D. Ohio #2:18-cv-1060                        01/22/2020
      Case: 2:18-cv-01060-EAS-EPD Doc #: 136-20 Filed: 02/17/21 Page: 6 of 7 PAGEID #: 2933



                                                                                    20



                        1   Thompson and we've met, haven't we?

                        2         A.   Yes.
                        3         Q.   Okay. You met me and attorney Martin at

                        4   the jail; is that right?

                        5         A.   Yes.

                        6         Q.   Okay. We had a long conversation, didn't

                        7   we?

                        8         A.   Yes.

                        9         Q.   The day that this happened, were you on

                       10   drugs?

                       11         A.   Yes.
                       12         Q.   Okay. What kind of drugs were you on?

                       13         A.   Cocaine and marijuana.

                       14         Q.   Okay. And how do drugs make you respond

                       15   or how did they make you respond that day?

                       16         A.   They make me irrational and angry.

                       17         Q.   Okay. And so, around the time of the

                       18   robbery, were you still under the effects of the

                       19   drugs?

                       20         A.   Yes.
                       21         Q.   Okay. Now you said that you testified

                       22   truthfully here today; is that correct?

                       23         A.   Yes.
                       24         Q.   Okay. So, when you say that Jaronn

                       25   Collins didn't really wanna rob anyone - oh,



                                                                                         FIR
                            COURT OF DOMESTIC RELATIONS                 COLUMBUS, OHIO 43215
                            FRANKLIN COUNTY


JDC 17JU PLDS 000197                          S.D. Ohio #2:18-cv-1060                     01/22/2020
      Case: 2:18-cv-01060-EAS-EPD Doc #: 136-20 Filed: 02/17/21 Page: 7 of 7 PAGEID #: 2934



                                                                                      26


                        1                     CERTI             FICATE

                        2

                        3   I do certify that the foregoing is a true and
                        4   accurate transcript of the proceedings held in this

                        5   matter, on the 31st day of July, 2017, which I
                        6   transcribed from the Court's official recording

                        7   system, except for certain inaudible portions, and

                        8   that said transcript has been compared with the
                        9   official court recording system.
                       10

                       11

                       12

                       13

                       14                           JESSICA HARDMAN (hard)
                                                    OFFICIAL COURT STENOGRAPHER/
                       15
                                                    OFFICIAL COURT TRANSCRIPTIONIST
                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25




                                                                                           F1R
                            COURT OF DOMESTIC RELATIONS                  COLUMBUS, OHIO 43215
                            FRANKLIN COUNTY



JDC 17JU PLDS 000203                       S.D. Ohio #2:18-cv-1060                          01/22/2020
